Exhibit 10.3

 

LOGO [g296940snap0002.jpg]

November [    ], 2016

Chaparral Energy, Inc.

Chaparral Energy, L.L.C.

701 Cedar Lake Blvd.

Oklahoma City, OK 73114

Facsimile: (405) 425-8410

Attention: Joe Evans

 

  Re: Mandate Letter

Ladies and Gentlemen:

Chaparral Energy, Inc., a Delaware corporation (“CEI”), and Chaparral Energy,
L.L.C., an Oklahoma limited liability company (“CELLC” and, collectively with
CEI, “you”), have advised JPMorgan Chase Bank, N.A. (“JPMorgan”, “we” or “us”)
of your desire, in connection with the consummation of your plan of
reorganization to emerge from your voluntary cases, jointly administered under
Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the
“Bankruptcy Code”), to enter into a senior secured credit facility comprised of
(a) a revolving credit facility that is subject to an initial borrowing base of
$225 million and (b) a $150 million term loan facility (collectively, the “Exit
Credit Facility”). JPMorgan has provided to you proposed Indicative Terms
attached hereto as Exhibit A (the “Term Sheet” and this letter, including the
Term Sheet, this “Mandate Letter”) which describes certain terms and conditions
of the Exit Credit Facility.

Titles and Roles

Upon and subject to the terms and conditions set forth in this Mandate Letter,
JPMorgan is pleased to advise you of its willingness to act as, and it is hereby
agreed that JPMorgan shall act as, the sole lead arranger and sole bookrunner
(in such capacities, the “Lead Arranger”) for the Exit Credit Facility; provided
that you agree that JPMorgan may perform its responsibilities hereunder through
its affiliate, J.P. Morgan Securities LLC. JPMorgan is pleased to advise you of
its willingness to act as, and it is hereby agreed that JPMorgan shall act as,
sole administrative agent (in such capacity, the “Administrative Agent”) for the
Exit Credit Facility. Except as expressly provided herein, no additional agents,
co-agents or arrangers will be appointed under the Exit Credit Facility and no
other titles will be awarded without our and your prior written approval. You
further agree that JPMorgan shall have no responsibility other than to arrange
the syndication of the Exit Credit Facility from the group of existing lenders
for your existing pre-petition senior secured revolving credit facility through
the date in which the United States Bankruptcy Court for the District of
Delaware (the “Court”) enters an order confirming your plan of reorganization.

Among the purposes of this Mandate Letter are to formally mandate JPMorgan to
move forward with its process of structuring and arranging the Exit Credit
Facility, and to set forth certain fees which will be paid to JPMorgan in
connection with the Exit Credit Facility. Your obligations under the headings
“Confidentiality”, “Miscellaneous” and “Fees” of this Mandate Letter will
survive the closing of the Exit Credit Facility, and upon the closing of the
Exit Credit Facility (such date shall be referred to herein as, the “Closing
Date”), your obligations relating to expense reimbursement and indemnity will be
superseded by the terms of the definitive loan documentation of the Exit Credit
Facility.



--------------------------------------------------------------------------------

Chaparral Energy, L.L.C.

Chaparral Energy, Inc.

November [    ], 2016

Page 2

 

This Mandate Letter constitutes a proposal and not a commitment or an offer to
commit by us with respect to the Exit Credit Facility and, notwithstanding any
discussions of terms or exchange of draft documents, we shall have no commitment
or obligation hereunder with respect to the Exit Credit Facility unless and
until a commitment letter or a definitive loan agreement for the Exit Credit
Facility is executed by us.

Fees

In connection with, and in consideration of the undertakings contained in, this
Mandate Letter, you agree to pay, or cause to be paid to JPMorgan, for its own
account, in respect of the Exit Credit Facility, an annual administration fee in
its capacity as Administrative Agent equal to $[REDACTED], which annual
administration fee shall be payable annually, in advance, commencing on the
Closing Date and thereafter on each anniversary thereof for so long as the Exit
Credit Facility is in effect.

The fee described above in this Mandate Letter shall be fully earned upon
becoming due and payable in accordance with the terms hereof, shall not be
refundable for any reason whatsoever and shall be in addition to any other fees,
costs and expenses payable pursuant to the Mandate Letter or the definitive
documentation for the Exit Credit Facility including any upfront fees referred
to in the Term Sheet. JPMorgan reserves the right to allocate, in whole or in
part, to each other or to their respective affiliates certain fees payable to
JPMorgan hereunder in such manner as JPMorgan shall agree in its sole
discretion. Your obligation to pay the foregoing fees will not be subject to
counterclaim or setoff for, or be otherwise affected by, any claim or dispute
you may have.

Expense Reimbursement and Indemnity

In addition to your expense reimbursement obligations set forth in
Section 12.03(a) of the Prepetition Credit Agreement (as defined in the Term
Sheet) and the provisions of the cash collateral order in effect with respect to
your pending bankruptcy cases (and without in any way limiting such
obligations), you hereby agree (i) to reimburse JPMorgan and its respective
affiliates, upon JPMorgan’s demand, for reasonable and documented out-of-pocket
expenses, including, without limitation, the reasonable and documented
out-of-pocket fees and expenses of one lead outside counsel and one local
outside bankruptcy counsel, title and lien search fees, filing and recording
fees and taxes, corporate search fees and other reasonable and documented
out-of-pocket expenses incurred by or on behalf of JPMorgan and its respective
affiliates in connection with the transaction which is the subject of this
Mandate Letter (the “Lender Expenses”) and (ii) to indemnify JPMorgan and its
respective affiliates and their respective officers, employees, agents and
directors (each, an “indemnified party”) against any actual losses (other than
lost profits), claims, damages or liabilities (the “Indemnified Obligations”) to
which such indemnified party has become subject in connection with said
transaction, including any unpaid reasonable and documented out-of-pocket costs
and expenses incurred in connection with defending against any such liability or
action and in connection with any investigation relating to the foregoing,
whether or not such indemnified party is a party thereto (including reasonable
and documented out-of-pocket fees, time charges and expenses of one lead outside
counsel, taken as a whole), except that you shall not be liable for any
Indemnified Obligations of any indemnified party to the extent any of the
foregoing is (i) found in a final judgment by a court of competent jurisdiction
to have arisen (a) solely from such indemnified party’s gross negligence, bad
faith or willful misconduct or (b) from a material breach of the obligations
under this Mandate Letter of such indemnified party or (ii) related to any
claim,



--------------------------------------------------------------------------------

Chaparral Energy, L.L.C.

Chaparral Energy, Inc.

November [    ], 2016

Page 3

 

litigation, investigation or other proceeding (including any inquiry or
investigation of the foregoing) that do not arise from any act or omission by
you and that is brought by any indemnified party against any other indemnified
party (other than against JPMorgan in its capacity as Lead Arranger or
Administrative Agent). The Lender Expenses shall be paid in accordance with the
provisions of the cash collateral order in effect with respect to your pending
bankruptcy case. For the avoidance of doubt, you hereby agree and stipulate that
the fees and expenses of Simpson, Thacher & Bartlett LLP incurred in their
representation of JPMorgan during restructuring negotiations in an amount not to
exceed $400,338.73 are your reimburseable obligations under Section 12.03(a) of
the Prepetition Credit Agreement (as defined in the Term Sheet) and the
provisions of the cash collateral order in effect with respect to your pending
bankruptcy cases.

Confidentiality

You agree not to disclose any or all of the terms of this Mandate Letter and the
Term Sheet to any person other than (a) to your officers, directors, agents and
advisors who are directly involved in the consideration of this matter, (b) as
may be compelled in a judicial or administrative proceeding or as otherwise
required by law (in which case you agree to use commercially reasonable efforts
to inform us promptly thereof) or (c) as filed with the Court; provided that,
you will make commercially reasonable efforts to ensure that this Mandate Letter
is subject to a seal order in form and substance reasonably satisfactory to
JPMorgan or otherwise redacted in form and substance reasonably satisfactory to
JPMorgan; provided that JPMorgan agrees that this Mandate Letter may be
distributed by you to (i) the Office of the United States Trustee for the
District of Delaware and, on a professional eyes’ only basis, Milbank, Tweed,
Hadley & McCloy LLP, counsel to the ad hoc committee of unsecured noteholders,
and (ii) upon the execution and delivery of a confidentiality agreement on terms
reasonably acceptable to JPMorgan, such other persons as may reasonably be
agreed by you and JPMorgan.

Miscellaneous

You further acknowledge that JPMorgan may, from time to time, be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you may have conflicting
interests regarding the transaction described herein and otherwise. In return,
JPMorgan confirms that it will not use confidential information obtained from
you by virtue of the potential transaction contemplated by this Mandate Letter
or its other relationships with you in connection with the performance by
JPMorgan of such services for other companies. You also acknowledge that
JPMorgan will not use in connection with the potential transaction contemplated
by this Mandate Letter, or furnish to you, confidential information obtained
from other companies.

This Mandate Letter may be executed in counterparts which, taken together, shall
constitute an original. Delivery of an executed counterpart of this Mandate
Letter by fax or other electronic transmission (e.g. .pdf) shall be effective as
delivery of a manually executed counterpart thereof.

This Mandate Letter and the Term Sheet embodies the entire agreement and
understanding between JPMorgan and you with respect to the Exit Credit Facility
and supersedes all prior agreements and understandings relating to the specific
matters hereof or thereof. However, please note that the terms and conditions of
the undertakings of JPMorgan hereunder are not limited to those set forth
herein. Those matters that are not covered or made clear herein are subject to
mutual agreement of the parties. No party has been authorized by JPMorgan to
make any oral or written statements that are inconsistent with this Mandate
Letter. This Mandate Letter is not assignable by either party hereto without the
prior written consent of the other party hereto and is intended to be solely for
the benefit of the parties hereto and the



--------------------------------------------------------------------------------

Chaparral Energy, L.L.C.

Chaparral Energy, Inc.

November [    ], 2016

Page 4

 

Indemnified Parties. This Mandate Letter does not evidence a commitment by
JPMorgan to provide, or to offer to provide, any portion of the Exit Credit
Facility, on the terms described herein or otherwise. Any such commitment, if
forthcoming, will be evidenced by the definitive documentation for the Exit
Credit Facility to be agreed upon by each of the parties thereto.

You hereby authorize JPMorgan, at its sole expense, but without any prior
approval by you, to publish such tombstones and give such other publicity to the
Exit Credit Facility after the closing thereof, containing your name, JPMorgan
and its titles and roles, the amount and type of the Exit Credit Facility and
the Closing Date. The foregoing authorization shall remain in effect unless you
notify JPMorgan in writing that such authorization is revoked.

Please indicate your acceptance of this Mandate Letter by signing the space
indicated below, and returning executed counterparts of this Mandate Letter to
us on the date on which the Court enters into an order authorizing your entry
into, and performance under, this Mandate Letter. Your acceptance of this
Mandate Letter shall only signify your agreement to indemnify and reimburse
JPMorgan as indicated herein and shall not convert this Mandate Letter into a
commitment.

IF THIS MANDATE LETTER, THE TERM SHEET, OR ANY ACT, OMISSION OR EVENT HEREUNDER
OR THEREUNDER BECOMES THE SUBJECT OF A DISPUTE, YOU AND JPMORGAN EACH HEREBY
WAIVE TRIAL BY JURY. THIS MANDATE LETTER SHALL BE GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THE BANKRUPTCY CODE GOVERNS.

We appreciate the opportunity to present this proposal and look forward to
working with you.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Very truly yours, JPMORGAN CHASE BANK, N.A. By:  

 

Name:   Title:  

[SIGNATURE PAGE TO MANDATE LETTER – CHAPARRAL ENERGY INC. ET AL.]



--------------------------------------------------------------------------------

Accepted and agreed to as of the first date written above by:

CHAPARRAL ENERGY COMPANY, INC.,

a Delaware corporation

By:  

 

Name:   Title:   CHAPARRAL ENERGY COMPANY, L.L.C., an Oklahoma limited liability
company By:  

 

Name:   Title:  

[SIGNATURE PAGE TO MANDATE LETTER – CHAPARRAL ENERGY INC. ET AL.]



--------------------------------------------------------------------------------

Exhibit A

Chaparral Energy, Inc.

Summary of Terms and Conditions for

$400 Million Senior Secured Revolving Credit Facility and

$150 Million Senior Secured Term Loan Facility

 

I. Parties

 

Borrower:

Chaparral Energy, Inc., a Delaware corporation (the “Borrower”).

 

Guarantors:

All material direct and indirect subsidiaries of the Borrower (collectively, the
“Guarantors” and, together with the Borrower, the “Credit Parties”).

 

Lead Left Arranger and Bookrunner:

JPMorgan Chase Bank, N.A. (in such capacity, the “Arranger”)

 

Administrative Agent:

JPMorgan Chase Bank, N.A. (in such capacity, the “Administrative Agent” and in
its individual capacity, “JPMorgan”).

 

Lenders:

JPMorgan and the other “Lenders” party to that certain Eighth Restated Credit
Agreement dated as of April 12, 2010 among the Borrower, as parent guarantor,
the borrowers party thereto and the Administrative Agent, which “Lenders” have
approved the Borrower’s plan of reorganization (such approving lenders,
collectively, the “Lenders”, such plan of reorganization, the “Plan”, and such
existing Credit Agreement, the “Prepetition Credit Agreement”).

 

II. Facilities

 

Senior Secured Revolving Credit Facility:

A senior secured first out revolving credit facility (the “Revolving Credit
Facility”) in a principal amount up to $400.0 million (the “Aggregate Maximum
Credit Amounts” and, the portion of the Aggregate Maximum Credit Amounts
allocated to a particular Revolving Lender shall be referred to herein as such
Revolving Lender’s “Maximum Credit Amount”), subject to the terms and conditions
as further detailed herein.

 

  Availability under the Revolving Credit Facility shall be limited to the total
Revolving Commitments of the Revolving Lenders. “Revolving Commitment” means,
with respect to each Revolving Lender, the commitment of such Revolving Lender
to make Revolving Loans and to acquire participations in Letters of Credit under
the Revolving Credit Facility, expressed as an amount which shall at any time be
the lesser of (a) such Revolving Lender’s Maximum Credit Amount and (b) such
Revolving Lender’s applicable percentage of the then effective Borrowing Base
(as defined below). The Borrowing Base will be $225.0 million on the Closing
Date (as defined below).

 

 

The loans made under the Revolving Credit Facility are referred to herein



--------------------------------------------------------------------------------

 

as the “Revolving Loans” and Lenders with commitments under the Revolving Credit
Facility are referred to herein as the “Revolving Lenders”.

 

Senior Secured Term Loan Facility:

A senior secured second out term loan facility (the “Term Loan Facility” and,
collectively with the Revolving Facility, the “Facilities”) in a principal
amount of $150.0 million which will be deemed funded in a single draw on the
Closing Date. Loans under the Term Loan Facility (the “Term Loans” and,
collectively with the Revolving Loans, the “Loans”) may not be reborrowed once
repaid.

 

  Lenders holding Term Loans are referred to herein as the “Term Lenders”.

 

  At closing, each Lender shall be both a Revolving Lender and a Term Lender,
with each such Lender’s ratable percentage of the Revolving Credit Facility
being identical to such Lender’s ratable percentage of the Term Loan Facility;
provided that following closing Lenders will not be required to maintain such
ratable percentages in each of the Facilities.

 

Purpose:

The Loans shall be used for (a) the deemed restructuring and rearrangement of
the loans and other indebtedness under the Prepetition Credit Agreement, (b)
working capital and (c) other general corporate purposes.

 

Maturity Date:

The maturity date shall be the date which is four (4) years after the closing
date of the Facilities (such maturity date, the “Maturity Date” and such closing
date, the “Closing Date”).

 

Borrowing Base:

The “Borrowing Base” shall be the loan value (determined in a manner described
below) to be assigned to the proved reserves attributable to the Credit Parties’
oil and gas properties located in the United States (the “Borrowing Base
Properties”) and evaluated in the most recent reserve report delivered to the
Lenders (each, a “Reserve Report”).

 

  The Administrative Agent shall propose to the Lenders a Borrowing Base based
upon the information in the Reserve Report and such other information
(including, without limitation, the status of title information with respect to
the proved oil and gas properties as described in the Reserve Report and the
existence of any other debt, the Credit Parties’ other assets, liabilities,
fixed charges, cash flow, business, properties, prospects, management and
ownership, hedged and unhedged exposure of the Credit Parties to price, price
and production scenarios, interest rate and operating cost changes) as the
Administrative Agent deems appropriate in its sole discretion and consistent
with its customary oil and gas lending criteria as it exists at the particular
time. The Revolving Lenders will approve or disapprove of such proposed
Borrowing Base as set forth below.

 

  Notwithstanding the foregoing sentence, the Borrowing Base as of the Closing
Date shall be, and shall remain until the next redetermination or other
adjustment thereto pursuant to the Credit Documentation, $225.0 million.

 

Exhibit D - 2



--------------------------------------------------------------------------------

  The Borrowing Base will be redetermined on a semi-annual basis, with the
parties having the right to interim unscheduled redeterminations as described
below. The Borrowing Base will also be subject to mandatory reductions in
connection with title defects and, as more particularly described below, in
connection with Triggering Dispositions (as defined below) and the incurrence of
unsecured debt. Scheduled redeterminations of the Borrowing Base will occur
semi-annually each May 1st and November 1st, beginning May 1st, 2018 based upon
the value of the proved reserves reflected in a Reserve Report prepared as of
the immediately preceding January 1st and July 1st, respectively and delivered
by April 1st and October 1st, respectively. Each January 1st Reserve Report will
be prepared by (i) Cawley, Gillespie & Associates, Inc. and/or Ryder Scott or
(ii) another independent petroleum engineer reasonably acceptable to the
Administrative Agent (each, an “Approved Petroleum Engineer”); provided, that
the January 1, 2017 Reserve Report may be prepared by the Borrower with respect
to not more than ten percent (10%) of the value of the proved oil and gas
properties so long as such portion of the Reserve Report is audited by an
Approved Petroleum Engineer. Each July 1st Reserve Report will be prepared
internally by the Borrower who shall certify such Reserve Report to be true and
accurate in all material respects and to have been prepared in accordance with
the procedures used in the immediately preceding January 1st Reserve Report.

 

  Decisions regarding the amount of the Borrowing Base will be made at the sole
credit discretion of the Revolving Lenders exercised in good faith. No Revolving
Lender shall be deemed to consent to any proposed increase of the Borrowing
Base. Increases in the amount of the Borrowing Base will require approval of all
Revolving Lenders, and decreases or maintenance of the amount of the Borrowing
Base (other than automatic decreases in the Borrowing Base in connection with
Triggering Dispositions and the incurrence of unsecured debt as more
particularly described below) will require approval of Revolving Lenders holding
not less than 66 2/3% of the outstanding Revolving Loans (and participation
interests in Letters of Credit) and unfunded Revolving Commitments under the
Revolving Credit Facility (the “Required Revolving Lenders”).

 

  The Borrower or the Administrative Agent on its own initiative or at the
request of the Required Revolving Lenders, may each request one additional
interim unscheduled Borrowing Base redetermination between each scheduled
redetermination; provided that none of the Administrative Agent, the Required
Revolving Lenders or the Borrower may request an interim unscheduled
redetermination prior to the date on which the redetermination of the Borrowing
Base scheduled for on or about May 1, 2018 becomes effective.

 

Security:

The Facilities will be secured by first priority perfected liens and security
interests on (a) substantially all personal property of the Credit Parties,
including without limitation (i) 100% of the stock, membership or

 

Exhibit D - 3



--------------------------------------------------------------------------------

 

partnership interests of each Guarantor, (ii) all of the Credit Parties’ swap
agreements and (iii) all of the Credit Parties’ deposit, securities and
commodities accounts (in each case, subject to certain customary exceptions and
subject to control agreements (subject to customary exceptions for excluded
accounts)) and (b) oil and gas properties of the Credit Parties comprising not
less than ninety-five percent (95%) of the PV9 value of the Borrowing Base
Properties evaluated in the Reserve Reports delivered to the Administrative
Agent.

 

  The obligations secured by the security instruments that are part of the
Credit Documentation shall include the obligations of the Credit Parties under
(a) the Facilities, (b) swap agreements that are entered into with
counterparties that are Lenders or affiliates of Lenders at the time of the
execution thereof and (c) treasury management agreements with Lenders or
affiliates of Lenders, and all such obligations shall be jointly and severally
guaranteed by the Guarantors.

 

Letters of Credit:

Amounts under the Revolving Credit Facility up to $20,000,000 shall be available
for the issuance of letters of credit (the “Letters of Credit”) by the
Administrative Agent (in such capacity, the “Issuing Lender”). No Letter of
Credit shall have an expiration date after the earlier of (a) one (1) year after
the date of issuance and (b) five (5) business days prior to the Maturity Date,
provided that any Letter of Credit with a one (1) year tenor may provide for the
renewal thereof for additional one (1) year periods (which shall in no event
extend beyond the date referred to in clause (b) above).

 

  Drawings under any Letter of Credit shall be reimbursed by the Borrower
(whether with its own funds or with the proceeds of Loans) within one (1)
business day. To the extent that the Borrower does not so reimburse the Issuing
Lender, the Revolving Lenders shall be irrevocably and unconditionally obligated
to fund participations in the reimbursement obligations on a pro rata basis.

 

III. Certain Payment Provisions

 

Fees and Interest Rates:

As set forth on Annex I.

 

Principal Repayment and Term Loan Amortization:

The unpaid principal amount of each Loan shall be repaid in full on the Maturity
Date.

 

Exhibit D - 4



--------------------------------------------------------------------------------

  The Borrower shall make a scheduled, mandatory principal payment in respect of
the Term Loans on the date that is the last day of the first fiscal quarter
during which the Closing Date occurs, and on the last day of each fiscal quarter
thereafter in the applicable amounts set forth in the table below:

 

Payment Due Dates

   Amount Due on each such
Date  

The last day of each fiscal quarter ending 3, 6, 9, 12, 15, 18, 21 and 24 months
following the Closing Date

   $ 375,000 1 

The last day of each fiscal quarter ending 27, 30, 33 and 36 months following
the Closing Date

   $ 1,125,000   

The last day of each fiscal quarter ending 39, 42 and 45 months following the
Closing Date

   $ 1,875,000   

 

Optional Prepayments, Commitment Reductions and Mandatory Prepayments:

The definitive financing documentation with respect to the Facilities (the
“Credit Documentation”) shall contain the following provisions relating to
optional prepayments, commitment reductions and mandatory prepayments:

 

  If a Borrowing Base deficiency exists (i.e. if the outstanding principal
amount of Revolving Loans plus Letter of Credit exposure exceeds the Borrowing
Base) as the result of a scheduled or interim redetermination of the Borrowing
Base or title defects, the Borrower shall, within ten (10) business days of its
receipt of a new Borrowing Base notice, elect to, within forty-five (45) days of
its receipt of such Borrowing Base notice (a) prepay Revolving Loans (and cash
collateralize Letters of Credit, as applicable) to eliminate such deficiency in
six (6) equal consecutive monthly installments, (b) prepay Revolving Loans (and
cash collateralize Letters of Credit, as applicable) in one lump sum installment
sufficient to eliminate the entire amount of such deficiency and/or (c) provide
as collateral additional proved oil and gas properties not evaluated in the most
recent Reserve Report that are satisfactory to the Administrative Agent and the
Required Revolving Lenders in their sole discretion, or in each case, any
combination of the foregoing.

 

  If a Borrowing Base deficiency results from any reduction in the Borrowing
Base in connection with any Triggering Disposition or the incurrence of
unsecured debt, such deficiency must be eliminated by cash prepayment of
Revolving Loans (and cash collateralization of Letters of Credit, as applicable)
within one business day following the day on which any Credit Party receives
cash proceeds in respect of such Triggering Disposition or unsecured debt.

 

  At any time that Term Loans remain outstanding, (a) 100% of the net cash
proceeds received by any Credit Party in respect of any Triggering Disposition
and (b) 75% of the net cash proceeds received by any Credit Party in respect of
the incurrence of any unsecured debt shall be applied as a mandatory prepayment
of the Term Loans; provided that any net cash proceeds of any Triggering
Disposition (i) shall be applied first to eliminate any resulting Borrowing Base
deficiency as set forth above and (ii) may, with respect to any Triggering
Disposition that occurs after the scheduled

 

1  First quarterly payment to be ratably adjusted based on the time between the
Closing Date and the last day of the first fiscal quarter.

 

Exhibit D - 5



--------------------------------------------------------------------------------

 

Borrowing Base redetermination scheduled for on or about May 1, 2018 becomes
effective (the “First Scheduled Borrowing Base Date”), in lieu of such mandatory
prepayment, be reinvested by the Credit Parties within a certain time frame on
customary terms and conditions to be agreed in the Credit Documentation.

 

  As used herein, “Triggering Disposition” means any sale or other disposition
of any Borrowing Base Properties and any termination or other liquidation of any
commodity swap agreements if the aggregate Borrowing Base value (as determined
by the Administrative Agent in its sole discretion consistent with its customary
oil and gas lending criteria as it exists at the particular time) of all such
Borrowing Base Properties sold or otherwise disposed of and swap agreements
terminated or otherwise liquidated (inclusive of the properties or swap
agreements then being sold or liquidated) (a) prior to the First Scheduled
Borrowing Base Date, either (i) during any period of six consecutive calendar
months, exceeds 5% of the Borrowing Base that was in effect on the first day of
such period or (ii) during the period from the Closing Date to the First
Scheduled Borrowing Base Date exceeds 10% of the Borrowing Base in effect on the
Closing Date or (b) from and after the First Scheduled Borrowing Base Date,
during any period between redeterminations of the Borrowing Base, exceeds 5% of
the then effective Borrowing Base.

 

  If, as of the last Business Day of any calendar week, cash and cash
equivalents held by the Credit Parties minus Excluded Funds (as defined below)
exceeds $37,500,000 (such excess amounts, “Excess Cash”), then the Borrower
shall prepay the Revolving Loans in the amount of such Excess Cash on the second
following business day. Each prepayment of Revolving Loans will be applied as
directed by the Borrower, provided that if the Borrower does not provide
instructions for the application of such prepayment, such prepayment shall be
applied first, ratably to any ABR Loans then outstanding, and, secondly, to any
Eurodollar Loans then outstanding, and if more than one Eurodollar Loan is then
outstanding, to each such Eurodollar Loan in order of priority beginning with
the Eurodollar Loan with the least number of days remaining in the Interest
Period applicable thereto and ending with the Eurodollar Loan with the most
number of days remaining in the Interest Period applicable thereto.

 

 

“Excluded Funds” means the sum of (i) checks issued, wires initiated or ACH
transfers initiated, in any case, to non-affiliate third parties or to
Affiliates on account of transactions not prohibited under this Agreement, (ii)
cash or cash equivalents of the Credit Parties constituting purchase price
deposits held in escrow pursuant to a binding and enforceable purchase and sale
agreement with a third party containing customary provisions regarding the
payment and refunding of such deposits, (iii) cash and cash equivalents held in
any of the following accounts: (a) accounts designated and used solely for
payroll or employee benefits, (b) cash collateral accounts with respect to
Letters of Credit, (c) trust accounts held and used exclusively for the payment
of taxes of the Credit Parties, and (d) suspense or trust accounts held and used
exclusively for royalty and working interest payments owing to third parties and
(iv) royalty

 

Exhibit D - 6



--------------------------------------------------------------------------------

 

obligations, working interest obligations, production payments, vendor payments,
and severance and ad valorem taxes of the Credit Parties due and owing within 5
Business Days to unaffiliated third parties and for which the Credit Parties
will issue checks or initiate wires or ACH transfers within such 5 Business Day
period. In the event net cash proceeds received by a Credit Party in connection
with any asset sale, casualty event or swap termination that are required to be
used to make payments under the Credit Agreement are swept as being Excess Cash,
then the Borrower shall be deemed to have made any other mandatory prepayment
required to be made in respect of such proceeds.

 

  The Borrower may repay the Loans at any time without premium or penalty (other
than breakage costs, if applicable, and administrative charges) on three (3)
business days’ notice, in the case of Eurodollar Loans (as defined in Annex I
attached hereto), or same day notice, in the case of ABR Loans (as defined in
Annex I attached hereto), in a minimum principal amount of $1,000,000; provided
that, the Borrower may not voluntarily prepay the Term Loans unless the sum of
(a) unused Revolving Commitments plus (b) the Credit Parties’ unrestricted cash
on hand is not less than $25.0 million at such time and after giving effect to
such prepayment.

 

  In no event may the Borrower voluntarily prepay the Revolving Loans in full
and terminate the Revolving Commitments unless the Term Loan has been repaid in
full or is contemporaneously being repaid in full in connection with such
prepayment of the Revolving Loans in full and termination of the Revolving
Commitments.

 

IV. Certain Conditions

 

Initial Conditions to Closing:

The closing of the Facilities will be subject to satisfaction of the conditions
precedent deemed reasonably appropriate by the Administrative Agent and the
Lenders for similar financings and mutually agreed with the Borrower including,
but not limited to, the following:

 

  (a) The negotiation, execution, and delivery of the Credit Documentation
(including security documentation, promissory notes and other usual and
customary closing documents, certificates, authorizing resolutions and other
documents reasonably satisfactory to the Administrative Agent) for the
Facilities;

 

  (b) Receipt by the Borrower of equity proceeds in an amount not less than
$50.0 million on terms and conditions reasonably satisfactory to the
Administrative Agent;

 

  (c) To the extent invoiced at least 1 Business Day prior to closing, the
Lenders, the Arranger and the Administrative Agent shall have received all
reasonable and documented out-of-pocket fees and expenses required to be paid on
or before the Closing Date;

 

 

(d) Receipt and reasonably satisfactory review of (i) Borrower’s audited
financial statements for the most recent fiscal year ending at least 90 days
prior to the Closing Date, (ii) Borrower’s unaudited financial statements for
the most recent fiscal quarter ending at least 60 days prior to the Closing

 

Exhibit D - 7



--------------------------------------------------------------------------------

 

Date, (iii) pro forma financial statements of the Borrower (after giving effect
to closing) and (iv) detailed financial projections of the Borrower (prepared on
a quarterly basis) for five years following the Closing Date;

 

  (e) Receipt and reasonably satisfactory review of the reserve reports
(i) dated as of January 1, 2016 prepared by Cawley, Gillespie & Associates, Inc.
and Ryder Scott and (ii) dated as of October 1, 2016 prepared internally by the
Borrower, together with certification by the Borrower as to the accuracy in all
material respects, title, and, except as otherwise disclosed, no gas imbalances,
take-or-pay or other prepayments, and certain marketing agreements;

 

  (f) Satisfactory title information as reasonably required by the
Administrative Agent on at least 90% of the PV9 of the initial Borrowing Base
Properties;

 

  (g) Receipt of mortgages and security agreements providing perfected, first
priority (subject to mutually agreed and customary exceptions) liens and
security interests on substantially all personal property assets of the Borrower
and the Guarantors, and not less than 95% of the PV9 of the initial Borrowing
Base Properties;

 

  (h) A copy of all applicable corporate approvals, authorizations, consents and
approvals of each of the Borrower and the Guarantors necessary to enter into the
transactions contemplated hereunder;

 

  (i) All governmental and third party approvals necessary in connection with
the financing contemplated hereby shall have been obtained and be in full force
and effect;

 

  (j) The Administrative Agent shall have received lien search results and be
reasonably satisfied that there are no liens and security interests on the
Borrower’s and Guarantor’s property other than those being released or which are
otherwise permitted;

 

  (k) The Lenders shall have received such legal opinions, including, as
applicable, opinions of local counsel (which opinions shall include, among other
things, the enforceability of the Loan Documents under applicable local law),
documents and other instruments as are customary for transactions of this type
or as they may reasonably request;

 

  (l) Receipt of “know your customer” documentation at least 10 days prior to
closing;

 

  (m) Reasonably satisfactory review of the legal, corporate, and capital
structure of the Borrower and its subsidiaries, upon closing;

 

  (n) No material adverse change from the date hereof until closing (excluding
the pendency of the bankruptcy cases);

 

  (o) Confirmation of, and adherence to, the Plan (which shall be reasonably
satisfactory to the Administrative Agent);

 

  (p) Reasonable satisfaction of the Administrative Agent with the Confirmation
Order and the finality thereof;

 

Exhibit D - 8



--------------------------------------------------------------------------------

  (q) The effective date of the Plan shall have occurred and the Administrative
Agent shall be reasonably satisfied that the claims or interests in the Credit
Parties have been satisfied or otherwise addressed as set forth in the Plan;

 

  (r) After giving effect to closing, the sum of the unused Revolving
Commitments and cash on hand shall be not less than $100.0 million;

 

  (s) The Borrower shall, or shall have caused another Credit Party to, enter
into swap or collar agreements to hedge notional amounts of crude oil and
natural gas, as applicable, covering not less than, (i) for each calendar month
during the calendar year ending December 31, 2017, 80%, (ii) for each calendar
month during the calendar year ending December 31, 2018, 60%, and (iii) for each
calendar month during the calendar year ending December 31, 2019, 40%, in each
case of the reasonably anticipated production of such crude oil and natural gas
constituting proved, developed, producing oil and gas properties for such
calendar month as such anticipated production is set forth in the most recently
delivered Reserve Report; provided that, such swap or collar agreements shall
have effective floor prices of not less than eighty-five percent (85%) of the
closing contract price for the applicable calendar month as quoted on NYMEX as
of the date such swap or collar agreement is entered into; and

 

  (t) Other customary conditions.

 

On-Going Conditions:

The Closing Date and the making of each extension of credit shall be conditioned
upon (a) the making and accuracy in all material respects (without duplication
of any materiality qualifier contained therein) of all representations and
warranties in the Credit Documentation, (b) there being no default, event of
default or Borrowing Base deficiency in existence at the time of, or after
giving effect to the making of, such extension of credit, (c) the absence of
material litigation implicating such extension of credit and the extension of
credit not violating applicable law in any material respect, (d) the Credit
Parties shall not have any Excess Cash at such time and such Revolving Loan
shall not result in the Credit Parties having any Excess Cash (after giving
effect to the use of proceeds of such Loan on or within 3 business days
following the date of such borrowing (which use of proceeds shall be certified
to by a responsible officer of the Borrower in the applicable borrowing request
and which shall be for a purpose other than cash on balance sheet)), and (e)
timely receipt of a customary borrowing request (that includes the certification
referred to in the foregoing clause (d)).

 

V. Documentation

 

General:

The Credit Documentation shall take the form of amendments and restatements of
the prepetition loan documents to preserve lien priority, but the Amended and
Restated Credit Agreement will be prepared on a 2016 JPMorgan upstream Credit
Agreement form and will not be based on the Prepetition Credit Agreement. Such
Amended and Restated Credit Agreement will incorporate the terms and conditions
outlined herein and such other provisions as are mutually agreed.

 

Exhibit D - 9



--------------------------------------------------------------------------------

Representations and Warranties:

Usual and customary for facilities of this type as mutually agreed (subject to
materiality and basket thresholds as mutually agreed) including, without
limitation:

 

  a) Organization; Powers

 

  b) Authority; Enforceability

 

  c) Approvals; No Conflicts

 

  d) Financial Condition; No Material Adverse Change

 

  e) Absence of Material Litigation

 

  f) Environmental Matters

 

  g) Compliance with Laws and Agreements; No Defaults

 

  h) Investment Company Act

 

  i) Taxes

 

  j) ERISA

 

  k) Disclosure; No Material Misstatements

 

  l) Insurance

 

  m) Restrictions on Liens

 

  n) Subsidiaries

 

  o) Location of Business and Offices

 

  p) Properties; Titles, Etc.

 

  q) Maintenance of Properties

 

  r) Gas Imbalances, Prepayments

 

  s) Marketing of Production

 

  t) Swap Agreements and Qualified ECP Counterparty

 

  u) Use of Loans and Letters of Credit

 

  v) Solvency

 

Exhibit D - 10



--------------------------------------------------------------------------------

  w) Anti-Corruption Laws and Sanctions

 

  x) Security Instruments

 

Affirmative Covenants:

Usual and customary for facilities of this type as mutually agreed (subject to
materiality, grace periods and basket thresholds as mutually agreed) including,
without limitation:

 

  a) Financial Statements; Other Information

 

  (i) Concurrently with the delivery of each Reserve Report, the Borrower will
provide production reports (prepared on a monthly basis) including volumes,
revenue and lease operating expenses attributable to the Borrowing Base
Properties for such prior six month period.

 

  (ii) The Borrower’s quarterly consolidated balance sheets and related
statements of operations, members’ equity and cash flows, in accordance with
GAAP, certified by a senior financial officer, within 45 days after the end of
each of the first three fiscal quarters of each year; provided that the public
filing of such financial information with the Securities and Exchange Commission
shall satisfy the delivery requirement under this clause (ii).

 

  (iii) The Borrower’s annual consolidated financial statements as described
above, in accordance with GAAP, certified by a senior financial officer, within
90 days after the end of each fiscal year and audited by an independent
accounting firm of recognized national standing or otherwise reasonably approved
by the Administrative Agent; provided that the public filing of such financial
information with the Securities and Exchange Commission shall satisfy the
delivery requirement under this clause (iii).

 

  (iv) The Borrower’s twelve (12) month cash flow and capital expenditure
forecast, within 90 days after the end of each fiscal year.

 

  (v) Within 45 days after the end of each of the first three fiscal quarters of
each year and within 90 days after the end of each fiscal year, the Borrower
will provide (i) a compliance certificate of a financial officer (A) certifying
to whether a default has occurred, (B) setting forth calculations confirming the
Borrower’s compliance with all financial covenants and (C) stating whether any
change in GAAP or in the application thereof has occurred since the Closing Date
and (ii) a certificate of a financial officer setting forth as of the last
business day of such fiscal quarter or fiscal year, all swap agreements of the
Credit Parties, the material economic terms thereof, new credit support
agreements, any margin required under any credit support agreement, the
counterparty of each such swap agreement, and calculations demonstrating
compliance with the affirmative hedging covenant hereunder.

 

  (vi) Other customary reporting requirements including notices of the opening
of any deposit account, securities account or commodities account and notices of
material asset sales and swap agreement terminations.

 

Exhibit D - 11



--------------------------------------------------------------------------------

  b) Notices of Material Events

 

  c) Existence; Conduct of Business

 

  d) Payment of Taxes and other Obligations

 

  e) Performance of Obligations under the Credit Documentation

 

  f) Operation and Maintenance of Properties

 

  g) Insurance

 

  h) Books and Records; Inspection Rights

 

  i) Compliance with Laws

 

  j) Environmental Matters

 

  k) Further Assurances

 

  l) Delivery of Reserve Reports as described above in the “Borrowing Base”
section (i.e. third party 1/1 report due by 4/1 and internal 7/1 report due by
10/1) along with a customary certificate of a responsible officer in connection
therewith, which certificate shall include reasonably detailed calculations
demonstrating compliance with the asset coverage covenant tested on the “as of”
date of such Reserve Report; provided, that for the avoidance of doubt the
reporting requirements set forth in this clause (l) shall commence immediately
upon the Closing Date regardless of whether there is a Borrowing Base
redetermination scheduled for any particular period.

 

  m) Delivery of satisfactory title information reasonably required by the
Administrative Agent with respect to not less than 90% of the PV9 value of the
oil and gas properties evaluated by the most recent Reserve Report

 

  n) Additional Collateral; Additional Guarantors; Delivery of Account Control
Agreements

 

  o) ERISA Compliance

 

  p) Maintenance of all Deposit Accounts with Lenders

 

  q) Commodity Exchange Act Keepwell

 

Financial Covenants:

The Credit Documentation will contain the following financial covenants:

 

Exhibit D - 12



--------------------------------------------------------------------------------

  Leverage Ratio: The Borrower will maintain on a consolidated basis, as of the
last day of any fiscal quarter, commencing with the fiscal quarter during which
the Closing Date occurs, a ratio of total debt of the Credit Parties on such
date (excluding non-cash obligations under the Financial Accounting Standards
Board Accounting Standards Codification (“ASC”) 815 and accounts payable not
delinquent or greater than ninety (90) days past the date of invoice) to EBITDAX
(as defined below) for the Reference Period (as defined below) ending on such
date of not less than 3.50 to 1.00.

 

  Current Ratio: The Borrower will maintain on a consolidated basis, as of the
last day of any fiscal quarter, commencing with the fiscal quarter during which
the Closing Date occurs, a current ratio (as defined below) of not less than
1.00 to 1.00.

 

  Asset Coverage Ratio. The Credit Parties’ ratio of (a) Total Proved PV10 to
(b) (i) the aggregate principal amount of the outstanding Loans under the
Facilities minus (ii) the amount of the Credit Parties’ unrestricted cash on
hand at such time (up to, in the case of this clause (ii), a maximum of
$37,500,000) shall not be less than 1.35 to 1.00 as of each January 1 and July 1
of each year, commencing with the first such date after the Closing Date.

 

  Minimum Liquidity. The Borrower shall not permit the sum of (a) unused
Revolving Commitments plus (b) the Credit Parties’ unrestricted cash on hand to
be less than $25,000,000 as of the last day of each fiscal quarter, commencing
with the fiscal quarter during which the Closing Date occurs.

 

EBITDAX:

The term “EBITDAX” means, for any period, the sum of Consolidated Net Income (as
defined below) for such period and the following expenses or charges to the
extent deducted from Consolidated Net Income in such period: interest, income
and franchise taxes, depreciation, depletion, amortization, exploration expenses
and other non-cash charges (including non-cash losses resulting from
mark-to-market in respect of swap agreements), losses from asset dispositions
(other than hydrocarbons produced in the ordinary course of business) and actual
fees and transaction costs incurred by the Credit Parties in connection with the
bankruptcy cases and the Facilities, minus all gains from asset dispositions
(other than hydrocarbons produced in the ordinary course of business) and all
non-cash income, in each case added to Consolidated Net Income; provided that
for the purposes of calculating EBITDAX for any period of four consecutive
fiscal quarters (each, a “Reference Period”), if during such Reference Period
the Credit Parties shall have made a material disposition or material
acquisition (with materiality thresholds to be mutually agreed in the Credit
Documentation), EBITDAX (including Consolidated Net Income) for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
disposition or acquisition by the Credit Parties occurred on the first day of
such Reference Period with such pro forma adjustments being determined in good
faith by a financial officer of the Borrower and reasonably acceptable to the
Administrative Agent.

 

Exhibit D - 13



--------------------------------------------------------------------------------

Consolidated Net Income:

The term “Consolidated Net Income” means with respect to the Credit Parties, for
any period, the aggregate of the net income (or loss) of the Credit Parties
after allowances for taxes for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following: (a) the net income of
any Person in which any Credit Party has an interest (which interest does not
cause the net income of such other Person to be consolidated with the net income
of Credit Parties in accordance with GAAP), except to the extent of the amount
of dividends or distributions actually paid in cash during such period by such
other Person to any Credit Party; (b) the net income (or loss) of any Person
acquired in a pooling-of-interests transaction for any period prior to the date
of such transaction; (c) any extraordinary non-cash gains or losses during such
period and (d) any gains or losses attributable to write-ups or write-downs of
assets, including ceiling test write-downs.

 

Current Ratio:

The term “current ratio” means consolidated current assets (excluding non-cash
assets under ASC 815 and ASC 410 but including unused Revolving Commitments to
the extent the conditions to borrowing would be able to be met at such time) of
the Credit Parties divided by consolidated current liabilities (excluding
non-cash obligations under ASC 815 and ASC 410) of the Credit Parties; provided,
however, that the current maturities of long term debt (including the Loans) and
non-cash liabilities recorded in connection with stock-based or similar
incentive based compensation awards or arrangements shall not be considered
consolidated current liabilities for purposes of this ratio.

 

Total Proved PV10:

The term “Total Proved PV10” means, as of any date of determination, the net
present value, discounted at ten percent (10%) per annum, of the future net
revenues expected to accrue to the Borrower’s and the Guarantors’ collective
interest in its proved oil and gas properties during the remaining expected
economic lives of such oil and gas properties. Each calculation of such expected
future net revenues shall be made in accordance with SEC guidelines for
reporting proved oil and gas reserves, provided that in any event (a)
appropriate deductions shall be made for severance and ad valorem taxes, and for
operating, gathering, transportation and marketing costs required for the
production and sale of such oil and gas properties, (b) the pricing assumptions
used in determining Total Proved PV10 for any oil and gas properties shall be
based upon the 90-day average NYMEX strip pricing, adjusted in a manner
reasonably acceptable to Administrative Agent to reflect the Borrower’s and the
Guarantors’ swap agreements then in effect, (c) the cash flows derived from the
pricing assumptions set forth in clause (b) above shall be further adjusted to
account for the historical basis differential in a manner reasonably acceptable
to the Administrative Agent, and (d) Total Proved PV10 shall be calculated using
the reserve engineering information contained in the Reserve Report with an “as
of” date that is the same as the applicable asset coverage test date; provided,
however, that for purposes of the calculation of Total Proved PV10, no more than
40% of the Total Proved PV10 shall be attributable to oil and gas properties
described in the Reserve Report that constitute proved developed nonproducing
reserves and proved undeveloped reserves.

 

Exhibit D - 14



--------------------------------------------------------------------------------

Negative Covenants:

Usual and customary for facilities of this type as mutually agreed (subject to
materiality, grace periods and basket thresholds as mutually agreed) including,
without limitation:

 

  a) Limitations on Debt; with allowances for unsecured indebtedness; provided
that (i) the Credit Parties shall be in pro forma compliance with all financial
covenants after giving effect to any such incurrence of debt, (ii) so long as
any Term Loans remain outstanding, 75% of the net cash proceeds of such debt
shall be used to prepay Term Loans, (iii) the Borrowing Base shall be
automatically reduced on the issue date by an amount equal to 25% of the
principal amount of such unsecured debt; provided that, in the case of this
clause (iii), no such reduction shall occur with respect to unsecured debt
issued to repay, refinance or replace the Term Loans or other unsecured debt
then existing, up to the principal amount of such refinanced Term Loans or other
unsecured debt, (iv) such unsecured debt shall not provide for any amortization
of principal or any scheduled or mandatory prepayments or redemptions on any
date prior to 180 days after the Maturity Date (other than customary high yield
indenture provisions requiring offers to repurchase in connection with asset
sales or any change of control), (iv) such unsecured debt shall have a scheduled
maturity date that is no earlier than 180 days after the Maturity Date, (v) no
financial ratio covenant, negative covenant or event of default pertaining to
such unsecured debt shall be more onerous than those contained in the Credit
Documentation, and (vi) both immediately before and immediately after giving
effect to the incurrence of any such unsecured debt, no Event of Default or
Borrowing Base deficiency shall exist after giving effect to any automatic
reduction in the Borrowing Base and any concurrent repayment of other debt with
the proceeds of such incurrence.

 

  b) Limitations on Liens

 

  c) Limitations on Restricted Payments

 

  d) Limitations on Investments, Loans and Advances

 

  e) Nature of Business; No International Operations

 

  f) Limitation on Operating Leases

 

  g) Proceeds of Loans

 

  h) ERISA Compliance

 

  i) Sale or Discount of Receivables

 

  j) Mergers, Etc.

 

Exhibit D - 15



--------------------------------------------------------------------------------

  k) Limitations on Sale of Properties and Termination of Swap Agreements, with
allowance for the sale of Borrowing Base Properties and termination of commodity
swap agreements provided that (i) upon any Triggering Disposition, the Borrowing
Base shall be automatically reduced by the Borrowing Base value (as determined
by the Administrative Agent and approved by the Required Revolving Lenders in
each case in their sole discretion and consistent with their respective
customary oil and gas lending criteria as it exists at the particular time) of
the Borrowing Base Properties sold and/or swap agreements terminated, as
applicable, (ii) no default, Event of Default or Borrowing Base deficiency shall
exist or otherwise result from such sale or termination (including after giving
effect to any reduction in the Borrowing Base referred to in clause (i) above),
and (iii) the consideration received by the Credit Parties in respect of such
sale or termination shall be not less than 85% cash and not less than fair
market value.

 

  l) Environmental Matters

 

  m) Transactions with Affiliates

 

  n) Subsidiaries

 

  o) Negative Pledge Agreements; Dividend Restrictions

 

  p) Gas Imbalances, Take-or-Pay or Other Prepayments

 

  q) Limitations on Swap Agreements (as described below)

 

  r) Amendments of Organizational Documents

 

  s) Changes in Fiscal Year

 

  t) Marketing Activities

 

  u) Non-Qualified ECP Guarantors

 

  v) Holding Company covenant for the Borrower

 

Limitations on Commodity Swap Agreements:

Limitations on commodity swap arrangements include:

 

  ☐ Limited to 60 months in duration.

 

  ☐

Notional volumes of not more than, at the time such swap agreement is entered
into, (a) for each calendar month during the period of the first 24 consecutive
full calendar months following the date such swap agreement is entered into (the
“Initial Test Period”), 90% and (b) for each calendar month during the 36 month
period following Initial Test Period, 80%, in each case, of reasonably
anticipated production from proved reserves of crude oil, natural gas and
natural gas liquids (calculated separately) for each calendar month during the
five year

 

Exhibit D - 16



--------------------------------------------------------------------------------

  period following such test date, as set forth in the most recently delivered
Reserve Report. If, after the end of any calendar quarter, commencing with the
first full calendar quarter ending after the Closing Date, the Borrower
determines that the aggregate weighted average of the notional volumes of all
swap agreements in respect of commodities for such calendar quarter (other than
basis differential swaps on volumes already hedged pursuant to other swap
agreements) exceeded 100% of actual production of hydrocarbons in such calendar
quarter, then the Borrower (i) shall promptly notify the Administrative Agent of
such determination and (ii) shall, within 45 days of such determination,
terminate (only to the extent such terminations are permitted pursuant to the
asset sale and hedge unwind negative covenant), create off-setting positions, or
otherwise unwind or monetize (only to the extent such unwinds or monetizations
are permitted pursuant to the asset sale and hedge unwind covenant) existing
swap agreements such that, at such time, future hedging volumes will not exceed
100% of reasonably anticipated projected production for the then-current and any
succeeding calendar quarters.

 

  ☐ The hedge provider must be a Lender (or affiliate of a Lender) or an
unsecured counterparty with minimum A3 or A- ratings.

 

  ☐ All purchased put options or price floors for hydrocarbons shall be excluded
for purposes of the foregoing volume limitations on commodity swaps.

 

Events of Default:

Usual and customary for facilities of this type as mutually agreed (subject to
materiality, cure periods and basket thresholds as mutually agreed) including,
without limitation:

 

  a) Nonpayment of principal or a reimbursement obligation owing under the
Credit Documentation when due

 

  b) Nonpayment of interest, fees or other amounts within three Business Days of
due date

 

  c) Material inaccuracy of a representation or warranty

 

  d) Violation of negative covenants and certain affirmative covenants with no
cure period

 

  e) Violation of other covenants, conditions or agreements with 30-day cure
period after the occurrence thereof

 

  f) Cross-default to indebtedness and swap obligations in excess of $10.0
million

 

  g) Bankruptcy events

 

  h) Judgment defaults

 

Exhibit D - 17



--------------------------------------------------------------------------------

  i) Actual (or asserted by any Credit Party) invalidity of any Credit
Documentation or non-perfection of any security interest in respect of
collateral with an individual fair market value in excess of $1,000,000 or an
aggregate fair market value in excess of $2,000,000.

 

  j) ERISA event

 

  k) Change of control (including any “change of control” as defined in any
documents pertaining to any unsecured debt that the Credit Parties may incur
from time to time)

 

Waterfall:

All proceeds realized from the liquidation or other disposition of collateral or
otherwise received after maturity of the Loans, whether by acceleration or
otherwise, shall be applied:

 

  (i) first, to payment or reimbursement of fees, expenses and indemnities
payable to the Administrative Agent in its capacity as such;

 

  (ii) second, pro rata to payment or reimbursement of fees, expenses and
indemnities payable to the Lenders;

 

  (iii) third, pro rata to payment of accrued interest on the Loans;

 

  (iv) fourth, pro rata to payment of principal outstanding on the Revolving
Loans, LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time, and secured swap obligations;

 

  (v) fifth, to payment of principal outstanding on the Term Loans;

 

  (vi) sixth, pro rata to any other indebtedness and other obligations secured
by the Credit Documentation;

 

  (vii) seventh, to serve as cash collateral to be held by the Administrative
Agent to secure the remaining LC Exposure; and

 

  (viii) eighth, any excess, after all of the indebtedness and other obligations
secured by the Credit Documentation shall have been paid in full in cash, shall
be paid to the Borrower or as otherwise required by any governmental
requirement.

 

Voting:

Except as otherwise expressly provided, waivers and amendments to be subject to
the approval of Lenders holding a majority (>50%) of the aggregate amount of the
Loans, participations in Letters of Credit and unused Revolving Commitments
under the Revolving Facility (the “Majority Lenders”). Decreases and
reaffirmations of the Borrowing Base and postponements of any Borrowing Base
redetermination to be subject to the approval of the Required Revolving Lenders.
The consent of all Revolving Lenders will be required for increases in the
Borrowing Base and amendments to Borrowing Base provisions that result in an
increase in the Borrowing Base.

 

  The consent of all Lenders affected thereby will be required with respect to
(a) increases in the commitment of such Lenders, (b) reductions of principal,
interest (other than waiver of default interest) or fees, and (c) extensions of
scheduled maturities or times for payment; and

 

Exhibit D - 18



--------------------------------------------------------------------------------

  The consent of all Lenders will be required with respect to (a) modifications
to the voting percentages and pro rata provisions, (b) releases of all or
substantially all of the value of the collateral or guarantees (other than in
connection with transactions permitted pursuant to the financing documentation),
(c) changes to the description of the obligations secured or the priority of
payments after an event of default and (d) certain other customary 100% vote
amendments.

 

Assignments and Participations:

Usual and customary as mutually agreed

 

Yield Protection:

The Credit Documentation shall contain customary provisions (a) protecting the
Lenders against increased costs or loss of yield resulting from changes in
reserve, tax, capital adequacy, liquidity requirements and other requirements of
law (provided that (i) all requests, rules, guidelines, requirements and
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented) and from the
imposition of or changes in withholding or other taxes and (b) indemnifying the
Lenders for “breakage costs” incurred in connection with, among other things,
any prepayment of a Eurodollar Loan on a day other than the last day of an
interest period with respect thereto.

 

Expenses and Indemnification:

Usual and customary with customary exceptions as mutually agreed

 

Governing Law:

State of New York

 

EU Bail-In Provisions:

Usual and customary

 

Counsel to the Administrative Agent:

Vinson & Elkins L.L.P.

 

Exhibit D - 19



--------------------------------------------------------------------------------

ANNEX I to EXHIBIT A

INTEREST AND CERTAIN FEES

 

Interest Rate Options:

The Borrower may elect that the Loans comprising each borrowing bear interest at
a rate per annum equal to (a) the Alternate Base Rate plus the Applicable Margin
or (b) the Adjusted LIBO Rate, plus the Applicable Margin.

 

  As used herein:

 

  “Alternate Base Rate” means the highest of (a) the rate of interest publicly
announced by the Administrative Agent as its prime rate in effect at its
principal office in New York City (the “Prime Rate”), (b) the federal funds
effective rate from time to time plus 0.50% and (c) the Adjusted LIBO Rate
applicable for an interest period of one month plus 1.00%.

 

  “Adjusted LIBO Rate” means the rate (adjusted for statutory reserve
requirements for eurocurrency liabilities) for eurodollar deposits for a period
equal to one, two, three or six months appearing on LIBOR01 Page published by
Reuters; provided that if the Adjusted LIBO Rate is at any time less than zero,
the Adjusted LIBO Rate shall be deemed to be zero. Solely with respect to Term
Loans, there shall be a LIBOR floor of 1.0%-.

 

  The “Applicable Margin” and “Commitment Fee”, for purposes of determining the
applicable interest rate for Revolving Loans, will be determined based upon the
Borrowing Base Utilization (as defined below) then being utilized, as follows:

 

Borrowing Base Utilization

   <25%     >25%
and
<50%     >50%
and
<75%     >75%
and
<90%     >90%  

LIBOR Margin

     3.00 %      3.25 %      3.50 %      3.75 %      4.00 % 

ABR Margin

     2.00 %      2.25 %      2.50 %      2.75 %      3.00 % 

Commitment Fee

     .500 %      .500 %      .500 %      .500 %      .500 % 

 

  The “Applicable Margin” for Term Loans will be 7.75% for Eurodollar Loans and
6.75% for ABR Loans.

 

  “Borrowing Base Utilization” means, as of any day, the fraction expressed as a
percentage, the numerator of which is the sum of the principal amount of
Revolving Loans and the Letters of Credit outstanding on such day, and the
denominator of which is the Borrowing Base in effect on such day.

 

Annex 1 - 1



--------------------------------------------------------------------------------

  “ABR Loans” means Loans bearing interest based upon the Alternate Base Rate.

 

  “Eurodollar Loans” means Loans bearing interest based upon the Adjusted LIBO
Rate.

 

Interest Payment Dates:

In the case of ABR Loans, quarterly in arrears.

 

  In the case of Eurodollar Loans, on the last day of each relevant interest
period and, in the case of any interest period longer than three months, on each
successive date three months after the first day of such interest period.

 

Commitment Fees:

The Borrower shall pay a commitment fee calculated at the rate per annum set
forth above on the average daily unused portion of the Borrowing Base, payable
quarterly in arrears.

 

Letter of Credit Fees:

The Borrower shall pay a fee on the face amount of each Letter of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Revolving Credit Facility. Such fee shall be shared
ratably among the Revolving Lenders and shall be payable quarterly in arrears.

 

  A fronting fee in an amount equal to 0.125% per annum on average daily face
amount of each Letter of Credit shall be payable quarterly in arrears to the
Issuing Lender for its own account. In addition, customary administrative,
issuance, amendment, payment and negotiation charges shall be payable to the
Issuing Lender for its own account.

 

Upfront Fees:

Payable on the Closing Date for the benefit of the Lenders in an amount for each
such Lender equal to the sum of (a) 0.50% of such Lender’s final allocated
commitment to the initial Borrowing Base on the Closing Date and (b) 0.50% of
such Lender’s final allocated share of the Term Loans on the Closing Date.

 

Default Rate:

If (a) an Event of Default is continuing as a result of the failure of the
Borrower to pay any principal of or interest on any Loan or any fee or other
amount payable by the Credit Parties under the Credit Documentation, whether at
stated maturity, upon acceleration or otherwise, or upon a bankruptcy event of
default, the overdue amount shall automatically bear interest, after as well as
before judgment, at a rate per annum equal to two percent (2%) plus the rate
applicable to ABR Loans (including the Applicable Margin) and (b) any other
Event of Default is continuing under the Facilities and the Majority Lenders so
elect, then all outstanding Loans or any other fee or other amount payable by
the Credit Parties under the Credit Documentation

 

Annex 1 - 2



--------------------------------------------------------------------------------

 

that is not paid when due, whether at stated maturity, upon acceleration or
otherwise, and including any payments in respect of a Borrowing Base deficiency,
shall bear interest, after as well as before judgment, at a rate per annum equal
to two percent (2%) plus the rate applicable to ABR Loans (including the
Applicable Margin).

 

Rate and Fee Basis:

All per annum rates shall be calculated on the basis of a year of 360 days (or
365/366 days, in the case of ABR Loans the interest rate payable on which is
then based on the Prime Rate) for actual days elapsed.

 

Annex 1 - 3